Case: 13-40293      Document: 00512537067         Page: 1    Date Filed: 02/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-40293                        February 19, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

EDUARDO ENRIQUE RECIO-ESTRADA,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:09-CR-1340-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Eduardo Enrique Recio-Estrada has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Recio-Estrada has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40293    Document: 00512537067    Page: 2   Date Filed: 02/19/2014


                                No. 13-40293

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part
as moot, see United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir.
2007).




                                      2